DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a method, comprising: providing a locking cap having a housing having a cap portion that has an upper surface with an opening, the cap portion being capable of being removable attached to a bottle, a set of wheels and cams in mechanical relationship with each other aligned on an axle, each wheel having a plurality of symbols thereon and the set of wheels being settable to a plurality of combinations, the set of wheels and cams being housed in the housing so that the set of wheels protrude through the opening in the cap portion, a push button reset located on the cap portion that is capable of sliding the cams along the axle to reset the combination of the set of wheels and a lock plate pivotably mounted in the single piece housing having an unlocked position and a locked position; preventing the push button reset from being removed from the housing; preventing, when the lock plate is in the locked position, the cap portion from being removed from a bottle in the locked position and preventing the cams from being slid along the axle by the push button reset so that the push button reset cannot reset the combination on the set of wheels; and moving the lock plate to the unlocked position and out of a path of the push button reset that allows the cams to slide along the axle by the push button reset so that the combination on the set of wheels is resettable.

The closest prior art of record, U.S. Patent Application Publication Number 2011/0049079 to Simpson, discloses a method, comprising: providing a housing (100) having a cap portion that has an upper surface with an opening (102), the cap portion being capable of being removable attached to a bottle (90); a set of wheels (92) and cams (94) in mechanical relationship with each other aligned on an axle (figures 1 and 2), each wheel having a plurality of symbols thereon and the set of wheels being settable to a plurality of combinations, the set of wheels and cams being housed in the housing so that the set of wheels protrude through the opening in the cap portion (figure 1); a push button reset (93) located on the cap portion that is capable of sliding the cams along the axle to reset the combination on the set of wheels (paragraph 22); and a lock plate (122) pivotably mounted in the housing having an unlocked position and a locked position; preventing the push button reset from being removed from the housing once the push button reset is installed into the housing (constant pressure from the button is necessary to reset the combination); preventing, when the lock plate is in the locked position, the cap portion from being removed from a bottle in the locked position and preventing the cams from being slid along the axle by the push button reset so that the push button reset cannot reset the combination on the set of wheels (paragraph 21); and moving the lock plate out of a path of the push button reset and allowing the cams to slide along the axle by the push button reset so that the combination on the set of wheels is resettable (paragraph 22).
However, Simpson does not disclose preventing the push button reset from being removed from the housing.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
January 6, 2021